Case 1:19-cv-00434-CFC-CJB Document 210 Filed 07/16/20 Page 1 of 5 PageID #: 10112




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                            )
  JANSSEN BIOTECH, INC.,                           )
                                                   )
                        Plaintiffs,                )
                                                   )
                  v.                               ) C.A. No. 19-434 (CFC) (CJB)
                                                   )
  ALVOGEN PINE BROOK LLC and                       )
  NATCO PHARMA LTD.,                               )
                                                   )
                        Defendants.                )

                                    MOTION AND ORDER
                                FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission pro

  hac vice of Daniel Williams of KRAMER LEVIN NAFTALIS & FRANKEL LLP, 990 Marsh Road, Menlo

  Park, CA 94025 to represent plaintiff Janssen Biotech, Inc. in this matter.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Jeremy A. Tigan

                                                   Jack B. Blumenfeld (#1014)
                                                   Jeremy A. Tigan (#5239)
                                                   Jennifer A. Ward (#6476)
                                                   1201 North Market Street
                                                   P.O. Box 1347
                                                   Wilmington, DE 19899
                                                   (302) 658-9200
                                                   jblumenfeld@mnat.com
                                                   jtigan@mnat.com
                                                   jward@mnat.com

                                                   Attorneys for Plaintiffs

  July 16, 2020
Case 1:19-cv-00434-CFC-CJB Document 210 Filed 07/16/20 Page 2 of 5 PageID #: 10113




                              ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of Daniel

  Williams is granted.



  Dated: ______________________
                                                       United States Magistrate Judge
Case 1:19-cv-00434-CFC-CJB Document 210 Filed 07/16/20 Page 3 of 5 PageID #: 10114




            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

  admitted, practicing and in good standing as a member of the Bar of the State of California and

  pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged

  misconduct which occurs in the preparation or course of this action. I also certify that I am generally

  familiar with this Court’s Local Rules. In accordance with Standing Order for District Court Fund

  effective 9/1/16, I further certify that the annual fee of $25.00 has been paid        to the Clerk of

  Court, or, if not paid previously, the fee payment will be submitted    to the Clerk’s Office upon the

  filing of this motion.




  Date: July 16, 2020                            /s/ Daniel Williams
                                                 Daniel Williams
                                                 KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                 990 Marsh Road
                                                 Menlo Park, CA 94025
                                                 (650) 752-1700
Case 1:19-cv-00434-CFC-CJB Document 210 Filed 07/16/20 Page 4 of 5 PageID #: 10115




                             CERTIFICATE OF SERVICE

         I hereby certify that on July 16, 2020, I caused the foregoing to be electronically

  filed with the Clerk of the Court using CM/ECF, which will send notification of such

  filing to all registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  July 16, 2020, upon the following in the manner indicated:

  Melanie K. Sharp, Esquire                                     VIA ELECTRONIC MAIL
  James L. Higgins, Esquire
  Steven W. Lee, Esquire
  YOUNG CONAWAY STARGATT &
  TAYLOR, LLP
  1000 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.

  Siegmund Y. Gutman, Esquire                                   VIA ELECTRONIC MAIL
  David M. Hanna, Esquire
  Michelle M. Ovanesian, Esquire
  Christopher D. Lynch, Ph.D.
  PROSKAUER ROSE LLP
  2029 Century Park East, Suite 2400
  Los Angeles, CA 90067-3010
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.
Case 1:19-cv-00434-CFC-CJB Document 210 Filed 07/16/20 Page 5 of 5 PageID #: 10116




  Kimberly Q. Li, Esquire                               VIA ELECTRONIC MAIL
  PROSKAUER ROSE LLP
  One International Place
  Boston, MA 02110
  Attorneys for Defendants Alvogen Pine
  Brook LLC and Natco Pharma Ltd.




                                      /s/ Jeremy A. Tigan
                                      __________________________
                                      Jeremy A. Tigan (#5239)
